Citation Nr: 0629628	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  99-20 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an assignment of an initial rating in 
excess of 10 percent for residuals of a right wrist injury.

2.  Entitlement to an assignment of an initial rating in 
excess of 10 percent for residuals of a left wrist injury.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in September 2005.  

In November 2003, the veteran testified at an RO hearing, in 
essence, that he believes he has additional disability of 
each upper extremity, beyond what is contemplated by his 
current service-connected bilateral wrist and left elbow 
disabilities.  The Board finds that the veteran has raised 
claims for service connection additional right and left upper 
extremity disability and an increased rating for his service-
connected left elbow disability.  These matters are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected right wrist disability is 
productive of limitation of motion, pain and lack of 
endurance with no evidence of ankylosis.

2.  The veteran's service-connected left wrist disability is 
also productive of limitation of motion, pain and lack of 
endurance with no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial scheduler rating in excess of 
10 percent for residuals of a right wrist injury have not 
been met.  38 U.S.C.A. §§ 1155, 5013, 5103(a), 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Codes 5214, 5215 (2006).

2.  The criteria for an initial scheduler rating in excess of 
10 percent for residuals of a left wrist injury have not been 
met.  38 U.S.C.A. §§ 1155, 5013, 5103(a), 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Codes 5214, 5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2005).  The 
intended effect of the regulation is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the October 2005 and March 2006 letters, VA informed the 
veteran of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The letters also directed the veteran to tell the 
VA about any additional information or evidence that he 
wanted the VA to try to get for him in relation to his case 
and the October 2005 letter explicitly directed the veteran 
to send any pertinent evidence he had in his possession.  

Through the October 2005 and March 2006 letters noted above, 
the veteran was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Id; see also Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (reversed on 
other grounds No. 05-7157 (Fed. Cir.  Apr. 5, 2006)).   

In this case, October 2005 VCAA letter sent to the veteran 
directed him to submit to the VA any other evidence or 
information that the pertained to his claim.  Thus, the 
veteran was fully notified of the need to give to VA any 
evidence pertaining to his claim.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claims.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adverse RO decision, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  However, 
following the September 2005 Board remand, the issues were 
readjudicated by the RO.  See April 2006 supplemental 
statement of the case.  It is also pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.  See Mayfield, supra 
(due process concerns with respect to VCAA notice must be 
pled with specificity).

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   In March 2006, VA sent the veteran a letter which 
complied with the requirement of Dingess in that it informed 
the veteran of the criteria necessary to establish disability 
ratings and effective dates for his right and left wrist 
disabilities.

It is also pertinent to note that the evidence does not show, 
nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records and VA medical records.  The veteran was 
afforded several VA examinations sufficient for ratings 
purposes.  Under the circumstances, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide these claims.  See 38 C.F.R. § 3.159(c)(4).  The Board 
again emphasizes that no additional pertinent evidence has 
been identified by the veteran as relevant to this issue.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claims.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right and left wrist 
disabilities warrants higher disability ratings.  Disability 
ratings are determined by the application of the Schedule For 
Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service connected disabilities is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The veteran's right wrist disability is currently rated under 
Diagnostic Code 5215, which provides a 10 percent rating for 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  38 C.F.R. § 4.71(a), Diagnostic Code 
5215.  10 percent is the maximum rating allowed under 
Diagnostic Code 5215.  The only other Diagnostic Code 
applicable to wrist disabilities is Diagnostic Code 5214, 
which provides for higher ratings for favorable and 
unfavorable ankylosis of the wrist, to include a 30 percent 
rating for the major hand and a 20 percent rating for the 
minor hand for ankylosis of the wrist favorable in 20 to 30 
degrees dorsiflexion.  38 C.F.R. § 4.71(a), Diagnostic Code 
5214.  

Turning to the relevant medical evidence, the Board notes 
that the July 1998, November 2001, November 2002 and July 
2003 VA examination reports all document limitation to 
limitation to palmar flexion and dorsiflexion; however, 
following the July 1998 and November 2002 VA examinations, 
the examiners specifically noted that the veteran does not 
have ankylosis of either wrist.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, supra and acknowledges that the July 1998 VA 
examination showed lack of endurance in the wrists following 
repetitive use.  The November 2001 VA examination revealed 
the veteran's range of motion was additionally limited by 
pain.  However, additional compensation is not warranted 
under these provisions because the current rating of 10 
percent for each wrist is the maximum evaluation allowed for 
limitation of motion of a wrist.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a grant of a 
scheduler rating in excess of 10 percent for either wrist.

In addition to the Board's referral of the issue of service 
connection for additional disability affecting the forearm or 
arm to the RO (see introduction, supra), the question remains 
whether an extraschedular rating can be granted for either 
wrist.  

There is medical evidence of functional limitations stemming 
from the veteran's wrist disabilities as described in the VA 
examination reports, such as weakened grip strength, 
difficulty with carpentry, driving, and typing and lack of 
dexterity of the hands and fingers.  However, aside from the 
fact that the veteran is separately rated for hand 
disabilities that are not at issue here and is currently in 
receipt of a combined service-connected rating of 100 percent 
plus special monthly compensation based upon a rating of 100 
percent for PTSD other independent disabilities rated at 60 
percent (38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)), the 
Board finds that the preponderance of the evidence is against 
a finding of any unusual or exceptional circumstances, such 
as marked interference with employment or frequent periods of 
hospitalization related to the veteran's wrist disabilities 
alone, which would take the veteran's case outside the norm.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  












ORDER

Entitlement to assignment of an initial scheduler rating in 
excess of 10 percent for residuals of an injury of the right 
wrist is not warranted.

Entitlement to assignment of an initial scheduler rating in 
excess of 10 percent for residuals of an injury of the left 
wrist is not warranted.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


